DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages10-11, filed 12/31/2020, with respect to the rejection of claims1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Noronha et al US 2018/0302694.
Note: Independent claim13 is not addressed/amended as the rest of independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 9-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Land et al US 2015/0286875 (hereinafter Land) in view of Noronha et al US 2018/0302694 (hereinafter Noronha).

( fig.2a, [0187],  at step  208  video capturing initiated and at step 210  event indication(tagging)  from  user received); tagging the video frame at different times while recording the video according to the video-frame tagging operation(fig. 2a, at step 212 in response to receiving  the event indicator from the user, the image data  tagged. [0188],   tag provides a marker that the user identified an event of interest at a specific point in time while video was being captured. [0190], as indicated by arrow 216 of fig. 2a, use continue to capture video while tagging multiple events over time); and generating a final recorded video based on the tagged video frame and an untagged video frame(fig.2a step 214 store video file.[0190], the image data including the tags, stored/recorded) but does not teach displaying a presently recorded video frame on a video recording interface while recording the video, wherein the video recording interface includes a tag control configured to detect the video-frame tagging operation.
Noronha teaches displaying a presently recorded video frame on a video recording interface while recording the video, wherein the video recording interface includes a tag control configured to detect the video-frame tagging operation ([0004], [0006], [0053],   client device displays a tag button 302(tag control) on display of the client device over the frame of   area of interest (which is being recorded) 110 for the user to select tag button 302 live, in real-time while the event is being recorded, fig.2-3).


Regarding claim2, Land teaches the method of claim 1, wherein tagging the video frame at different times while recording the video according to the video-frame tagging operation further comprises: tagging the video frame on a time axis of the video according to the video frame tagging operation (fig. 2a, at step 212 in response to receiving the event indicator from the user, the image data tagged. [0188],   tag provides a marker that the user identified an event of interest at a specific point in time while video was being captured. [0190], as indicated by arrow 216 of fig. 2a, use continue to capture video while tagging multiple events over time, fig. 3a-3b).

	Regarding claim3, Land teaches the method of claim 2, wherein: tagging the video frame on the time axis of the video according to the video-frame tagging operation further comprises: acquiring a target video recording moment according to the video-frame tagging operation (fig. 2a, at step 212 in response to receiving the event indicator from the user); determining a target position of the target video recording moment on the time axis([0188][, tag provides a marker that the user identified an event of interest at a specific point in time while video was being captured); and tagging the video frame at the target position ([0188][, tag provides a marker that the user identified an event of interest at a specific point in time while video was being captured. A tag may comprise a marker, a pointer, metadata, and/or any other indicator associated with image).
	
Regarding claim4, Land teaches the method of claim 1, wherein: generating the final recorded video based on the tagged video frame and the untagged video frame further comprises, when a video-recording  ending instruction for terminating recording of the video is detected, generating the final recorded video by the tagged video frame and the untagged video frame according to a time sequence([0165], [0190], fig. 2a ); and the method further comprises, responsive to an instruction for storing the final recorded video, storing the final recorded video in the terminal device([0165], [0190], fig. 2a store video file at step 214).

Regarding claim9, Land teaches a video processing device, comprising: a processor (see fig. 1a  image processor 20, [0043]); and a memory configured to store instructions executable by the processor([0043], computer readable storage medium configured to store: program instructions configure for execution  by the processor), wherein the processor is configured to: detect a video-frame tagging operation while recording a video, the video-frame tagging operation being configured to tag a video frame in a recorded video at different times while recording the video( fig.2a, [0187],  at step  208  video capturing initiated and at step 210  event indication(tagging)  from  user received); tag the video frame at different times while recording the video according to the  video-frame tagging operation( fig. 2a, at step 212 in response to receiving  the event indicator from the user, the image data  tagged. [0188],   tag provides a marker that the user identified an event of interest at a specific point in time while video was being captured. [0190], as indicated by arrow 216 of fig. 2a, use continue to capture video while tagging multiple events over time); and generate a final recorded, video based, on the tagged, video frame and an. untagged video frame(fig.2a step 214 store video file.[0190], the image data including the tags, stored/recorded) but does not teach displaying a presently recorded video frame on a video recording interface while recording the video, wherein the video recording interface includes a tag control configured to detect the video-frame tagging operation.
Noronha teaches displaying a presently recorded video frame on a video recording interface while recording the video, wherein the video recording interface includes a tag control configured to detect the video-frame tagging operation ([0004], [0006], [0053],   client device displays a tag button 302(tag control) on display of the client device over the frame of   area of interest (which is being recorded) 110 for the user to select tag button 302 live, in real-time while the event is being recorded, fig.2-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform tagging using a tagging button (control) as in Noronha because it would allow the user to tag interesting portion of a video and generate a highlight of an event efficiently.
 Claim10 is rejected for similar reason as indicated in claim2 above.
Claim11 is rejected for similar reason as indicated in claim3 above.
Claim12 is rejected for similar reason as indicated in claim4 above.

Claim19 is rejected for similar reason as indicated in claim1 above.

Claims 5-8, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Land in view of Eskstrand US 2009/0282454, further in view of Noronha et al US 2018/0302694 (hereinafter Noronha).
Regarding claim5,Land teaches a video playing method, applied to a terminal device, the method comprising: detecting a video-frame togging operation while recording a video, the video-frame tagging operation being configured to tag a video frame in a recorded video at different times while recording the video ( fig.2a, [0187],  at step  208  video capturing initiated and at step 210  event indication(tagging)  from  user received); tagging the video frame at different times while recording the video according to the video-frame lagging operation ( fig. 2a, at step 212 in response to receiving  the event indicator from the user, the image data  tagged. [0188],   tag provides a marker that the user identified an event of interest at a specific point in time while video was being captured. [0190], as indicated by arrow 216 of fig. 2a, use continue to capture video while tagging multiple events over time); generating a final, recorded video based on the tagged video frame and an untagged video frame(fig.2a step 214 store video file.[0190], the image data including the tags, stored/recorded) ; in response to a video output operation, for the final recorded video being detected, outputting the final recorded video based on the video output operation ([0183], playback module output the video from the storage device and display  including user interface  as shown fig. 3a-3b);  in response to a video output operation, for the final recorded video being detected, outputting the final recorded video based on the video output operation(see fig. 3a-3b, fig. 4 user interface including  thumbnail representing event of interest , [0206]); displaying a video frame and a time axis on a video display interface, and displaying a tag of the video frame on the time axis(see fig. 3a-3b, fig. 4 user interface including  thumbnail representing event of interest , [0206])  but does not teach and Ekstrand teaches detecting a target-video-frame output operation for the tag of the video frame([0013-0014], fig. 5, [0031],  playback timeline includes chapter marks  and associated video frame, [0057]); making a skip from the video frame presently displayed on the video display interface to a target, video frame according to the target-video-frame output operation([0057], response to viewer chapter selection signal, jumping the playback location within the video stream to locations defined by the selected one of the selected marks); and continuously outputting, beginning from the target video frame, video frames corresponding to each recording moment in the final recorded video according to a time sequence([0057], response to viewer chapter selection signal, jumping the playback location within the video stream to locations defined by the  one of the selected marks).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control playback of a video content as in Ekstrand because it would all the viewer to skip forward/backward efficiently and watch the desired portion of the video content.
Both do not teach displaying a presently recorded video frame on a video recording interface while recording the video, wherein the video recording interface includes a tag control configured to detect the video-frame tagging operation.
Noronha teaches displaying a presently recorded video frame on a video recording interface while recording the video, wherein the video recording interface includes a tag  ([0004], [0006], [0053],   client device displays a tag button 302(tag control) on display of the client device over the frame of   area of interest (which is being recorded) 110 for the user to select tag button 302 live, in real-time while the event is being recorded, fig.2-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform tagging using a tagging button (control) as in Noronha because it would allow the user to tag interesting portion of a video and generate a highlight of an event efficiently.

Regarding claim6,Land teaches  the method of claim 5, wherein displaying the tag of the video frame on the time axis comprises at least one of: displaying the tag of the video frame on the time axis as a text; and displaying fee tag of fee video frame on the time axis as a picture, wherein content of the text  and content of the picture form, a corresponding relationship with the presently displayed video frame(see fig. 3a-3b, fig. 4 user interface including  thumbnail representing event of interest , [0206]).

Regarding claim7, Land teaches the method of claim 5, wherein tagging the video frame-at different times in the process of recording the video according to the video-frame tagging operation further comprises: tagging the video frame on a time axis of the video according to the video-frame tagging operation ([0188][, tag provides a marker that the user identified an event of interest at a specific point in time while video was being captured. A tag may comprise a marker, a pointer, metadata, and/or any other indicator associated with image).

Regarding claim8, Land teaches the method of claim 7, wherein tagging the video frame on the time axis of the video according to the video-frame tagging operation, further comprises: acquiring a target video recording moment according to the video-frame tagging operation (fig. 2a, at step 212 in response to receiving the event indicator from the user, the image data tagged. [0188],   tag provides a marker that the user identified an event of interest at a specific point in time while video was being captured. [0190], as indicated by arrow 216 of fig. 2a, use continue to capture video while tagging multiple events over time); determining a target position of the target video recording moment on the time axis([0188][, tag provides a marker that the user identified an event of interest at a specific point in time while video was being captured);; and tagging the video frame at the target position([0188][, tag provides a marker that the user identified an event of interest at a specific point in time while video was being captured. A tag may comprise a marker, a pointer, metadata, and/or any other indicator associated with image).

Claim13 is rejected for similar reason as shown in claim5 above. Land further teaches video playback device comprising a processor and memory ([0138], computer system configured to execute software instruction so as to perform any of the methods).
Claim14 is rejected for similar reason as shown in claim6 above
Claim15 is rejected for similar reason as shown in claim7 above


Regarding claim17, Land teaches the device of claim 13, wherein the processor is further configured to: when a video recording ending instruction for terminating recording of the video is detected, generate the final recorded video by the tagged video frame and the untagged video frame according to a time sequence([0165], [0190], fig. 2a store video file at step 214); and responsive to an instruction for storing the final recorded video, store the final recorded video la a terminal device ([0165], [0190], fig. 2a store video file at step 214).

Claim18, 20 are rejected for similar reason as shown in claim5 above. Land further teaches video terminal device/non-transitory computer-readable storage medium to perform/implement the method of claim5 ([0138-0139], computer system configured to execute software instruction so as to perform any of the methods, [0141]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484